Citation Nr: 0719213	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  The veteran died in March 2005.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefits sought on 
appeal.

In the appellant's June 2007 Brief, her representative raised 
the issue of entitlement to accrued benefits based on an 
inferred claim of entitlement to individual unemployability 
during the veteran's lifetime.  Such a claim has not been 
prepared for appellate review and is REFERRED to the RO for 
appropriate action.

The claim of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  During the veteran's lifetime, service connection had 
been established for:
residuals of cold injury, right foot (30 percent); residuals 
of cold injury, left foot (30 percent); post-traumatic stress 
disorder (30 percent); degenerative joint disease of the 
lumbar disc (20 percent); bilateral hearing loss (20 
percent); post-traumatic arthritis of the right knee (10 
percent); post-traumatic arthritis of the left knee (10 
percent); peripheral neuropathy of the left lower extremity 
(10 percent); and peripheral neuropathy of the right lower 
extremity (10 percent).  

3.  A combined 90 percent rating was in effect from November 
30, 2004.  

4.  The veteran was a former prisoner of war. 

5.  The veteran died on March [redacted], 2005.


CONCLUSION OF LAW

The criteria for establishing DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence she 
has in her possession that pertains to the claim.  The 
appellant indicated in July 2005 that she had no further 
evidence to submit in support of her claim.

The appellant was also notified that DIC would be paid if the 
veteran was continuously rated totally disabled due to 
service-connected conditions for at least 10 years before his 
death.  The appellant was not notified that DIC is also paid 
if the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death; however, the appellant was not 
prejudiced as the claim is being denied as a matter of law.  
The Court has held that failure to comply with the notice 
requirement of the VCAA is not prejudicial if, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  The claim was 
readjudicated in the December 2005 statement of the case 
(SOC) in which the pertinent regulations were provided.  

Regarding the duty to assist, the information and evidence 
that have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, VA examination reports, a VA medical opinion, and 
the veteran's death certificate.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Moreover, as the Board concludes below that the 
claim must be denied as a matter of law, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra;
 see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions; 
service medical records; VA medical records; VA examination 
reports; a VA medical opinion; and the veteran's death 
certificate.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Under 38 U.S.C.A. § 1318(a) benefits are payable to the 
surviving spouse of a deceased veteran in the same manner as 
if the death were service connected if the veteran's death 
was not the result of his own willful misconduct, and the 
veteran was in receipt of, or entitled to receive, 
compensation at the time of death for service-connected 
disability(ies) rated totally disabling if: (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318 (a), 
(b); 38 C.F.R. § 3.22 (2006).  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation for 
reasons specified in the regulations which are not relevant 
here, or because the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).  

If the appellant's claim for DIC benefits was filed after 
March 1992, as was the case here, any final decision 
pertaining to the veteran's entitlement to a total rating 
during the ten years prior to his death is binding on the 
appellant.  38 C.F.R. § 20.1106 (2006).  .


After a careful review of the evidence of record, the Board 
concludes that DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  In this regard,  the record shows that at 
the time of the veteran's death in March 2005 service 
connection had been established for: residuals of cold 
injury, right foot (30 percent); residuals of cold injury, 
left foot (30 percent); post-traumatic stress disorder (30 
percent); degenerative joint disease of the lumbar disc (20 
percent); bilateral hearing loss (20 percent); post-traumatic 
arthritis of the right knee (10 percent); post-traumatic 
arthritis of the left knee (10 percent); peripheral 
neuropathy of the left lower extremity (10 percent); and 
peripheral neuropathy of the right lower extremity (10 
percent).  A combined 90 percent rating was in effect from 
November 30, 2004, the date the veteran filed his original 
claim for service-connected compensation.  

The Board notes that service connection for hypertension was 
denied in the February 2005 rating decision.  In the December 
2005 SOC, the RO acknowledged that service connection for 
hypertension was erroneously denied as it is a presumptive 
disease for POWs.  38 C.F.R. § 3.307(a), 3.309(c).  However, 
they indicated that while service connection for hypertension 
was now granted, only a 10 percent evaluation would have been 
assigned and the combined schedular evaluation would remain 
at 90 percent.  38 C.F.R. § 4.25. 

In the appellant's June 2007 Brief, her representative 
requests the Board infer a claim for accrued benefits based 
on entitlement to a grant of individual unemployability 
during the veteran's lifetime.  The Board notes that this 
issue has been referred to the RO for consideration in the 
Introduction of this decision, as such matter has not been 
prepared for appellate review.  However, such issue does not 
impact the decision at hand.  Specifically, the veteran's 
original claim for compensation was received on November 30, 
2004, and service connection for his disabilities was granted 
as of that date.  Even if an accrued claim for a total rating 
based on unemployability were granted in full, such could not 
be effective prior to the November 2004 date service 
connection was established for his disabilities.  As that 
date is less than four months prior to his death, a grant of 
a total rating for unemployability still would not qualify 
the appellant for DIC under 38 U.S.C.A. § 1318 as the total 
rating would not have been in effect for one year prior to 
the veteran's death..  

Unfortunately, the veteran's service-connected disabilities 
were awarded effective November 30, 2004, the date of his 
original claim for compensation, and thus were not 
continuously rated totally disabling for a period of one year 
immediately preceding his death in March 2005.  See 
38 U.S.C.A. § 1318 (a), (b); 38 C.F.R. 
§ 3.22 (2006).  The appellant does not assert that there was 
clear and unmistakable error in the effective dates assigned 
by the February 2005 rating decision.  

Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case pursuant to 38 U.S.C.A. § 1318.  Under 
these circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to DIC under 
38 U.S.C.A. § 1318, and her claim, therefore, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The appellant has also filed a claim of entitlement to 
service connection for the cause of the veteran's death.  She 
contends that the veteran's immediate cause of death from 
cardiopulmonary arrest was the result of service-connected 
disabilities stemming from the veteran's status as a POW.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

During the veteran's lifetime service connection was 
established for residuals of cold injury of the bilateral 
feet, PTSD, degenerative joint disease of the lumbar disc, 
post-traumatic arthritis of the bilateral knees, hearing 
loss, and peripheral neuropathy of the bilateral lower 
extremities.  As noted previously, in the December 2005 SOC, 
the RO indicated that service connection for hypertension was 
also awarded as a presumptive disease for former POWs.  
38 C.F.R. §§ 3.307(a), 3.309(c).   

The veteran's death certificate indicates that the immediate 
cause of his death was from cardiopulmonary arrest due to or 
as a consequence of squamous cell carcinoma of the right 
lower lobe due to or as a consequence of malignant 
pericardial effusion and tamponade.  The RO attempted to 
obtain a nexus opinion; however, it appears the August 2005 
VA medical opinion was premised on the erroneous assumption 
that the veteran did not have hypertension.  

A preliminary review of the claims folder reveals that VA 
outpatient treatment records document a long standing history 
of hypertension.  Therefore, the Board finds that a remand is 
necessary in order to obtain an additional VA medical opinion 
for the purpose of seeking clarification as to whether 
hypertension materially hastened or contributed to the 
veteran's death.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for review of 
the veteran's claims folder by a VA 
cardiologist to determine whether 
hypertension contributed substantially or 
materially to cause death, combined to 
cause death, or aided or lent assistance 
to the production of the veteran's death 
from cardiopulmonary arrest due to as a 
consequence of squamous cell carcinoma of 
the right lower lobe, due to or as a 
consequence of malignant pericardial 
effusion and tamponade.  The examiner 
must review the entire claims file, and 
should provide a complete rationale for 
any opinion expressed.

2.  Thereafter, the AOJ should review the 
claims file to ensure that the requested 
examination report and required medical 
opinion is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the AOJ should 
implement corrective procedures.   

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AOJ should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


